UNITED STATES DISTRICT COURT

 

FOR THE 202}
DISTRICT OF VERMONT
. a ep
UNITED STATES OF AMERICA, ) AEB TED
)
V. Criminal No. < a ee gif xe
TIMOTHY J. SLADE (a.k.a. “TJ’), )
Defendant. _)
INDICTMENT
The Grand Jury charges:
COUNT ONE

Between in and about September 2016 and in and about July 2017, in the District of
Vermont, defendant TIMOTHY J. SLADE (a.k.a. “TJ’”) knowingly used and maintained a place;

that is, 951 Thompsonburg Road, Londonderry, Vermont, for the purpose of manufacturing,

distributing, and using controlled substances.

(21 U.S.C. § 856(a)(1))
COUNT TWO
On or about July 11, 2017, in the District of Vermont, defendant TIMOTHY J. SLADE

(a.k.a. “TJ”) knowingly and intentionally distributed heroin, a Schedule I controlled substance, to

KJ.

(21 U.S.C. §§ 841(a), 841(b)(1)(C))

A TRUE BILL

 

Lowa Ts 4 C Ip ard (by JRP)
JONATHAN A. OPHARDT

Acting United States Attorney

Rutland, Vermont

June 30, 2021
